December 31, 2004


Mr. Robert B. Gilbreath
Jenkens & Gilchrist, P.C.
1445 Ross Avenue, Suite 3200
Dallas, TX 75202-2799
Mr. G. P. Matherne
11211 Katy Freeway, Suite 275
Houston, TX 77079

RE:   Case Number:  03-0109
      Court of Appeals Number:  01-01-00742-CV
      Trial Court Number:  110832

Style:      1464-EIGHT, LTD., A TEXAS LIMITED PARTNERSHIP AND MILLIS
      MANAGEMENT CORPORATION
      v.
      GAIL ANN JOPPICH

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Margie        |
|   |Thompson          |
|   |Ms. Glory Hopkins |